DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-20 is/are held to claim an abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  The rationale for this finding is explained below:  
While the Applicant's claims are directed to a Process, Machine, Manufacture or Composition of Matter (Step 1), the claims fail to recite limitations that are  “significantly more” than an abstract idea (Step 2).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 is/are directed to facilitating management of employee data; specifically, the independent claims recite the following elements: 
receiving an data access request from at least one employee (Certain methods of organizing human activity and Mental processes);  10
receiving employee data associated with at least one employee (Certain methods of organizing human activity and Mental processes); 
validating the employee data by using data from one or more data sources, wherein the one or more data sources comprises at least one of government verified data, educational institution 
and storing the employee data based on the validating (Certain methods of organizing human activity and Mental processes).  
The claimed elements are equivalent to the enumerated abstract idea grouping in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: Certain methods of organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)); and Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)).  
This judicial exception is not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application.  The claim is directed to an abstract idea with additional generic computer elements, because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not add significantly more (also known as an “inventive concept”) to the exception. The additional limitations include only the recitation of generic computer structure (i.e. a processor to execute instructions to perform the method), which serves to perform generic computer functions (receiving, processing, storing, and transmitting/ displaying data).  The claimed computer functions are well-understood and conventional activities known in the art, because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The claimed limitations are merely instructions to implement the abstract idea on a computer and require no more than a 
Furthermore, the dependent claims have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  The claims recite additional limitations of gathering, processing, saving, and transmitting data, based on predetermined rules and characteristics.  The additional limitations are simply generic computer (i.e. processor, application server, and network) functionality, claimed to perform the basic computer functions of: obtaining data, processing data, and transmitting data - through the program that enables the steps of the claimed invention. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The dependent claims do not amount to significantly more than the abstract idea itself.  The dependent claims are further not integrated into a practical application, because the combination of additional elements fails to integrate the judicial exception into a practical application. Accordingly, the claim is not patent eligible.  See Alice, 134 S.Ct. at 2357 (explaining that "`[s]imply appending conventional steps, specified at a high level of generality,' was not `enough' to supply an `inventive concept'" (emphasis in original) (quoting Mayo, 132 S.Ct. at 1300, 1297, 1294)); id. at 2358 ("limiting the use of an abstract idea `to a particular technological environment'" is "not enough for patent eligibility") (quoting Bilski, 561 U.S. at 610-11, 130 S.Ct. 3218); CyberSource, 654 F.3d at 1370 ("mere [data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory") (alterations in original) (quoting In re Grams, 888 F.2d 835, 840 (Fed.Cir.1989)
Moreover, claims to an apparatus are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea.  The statement that the method is performed by computer does not satisfy the test of "inventive concept." Alice, 134 S.Ct. at 2360.
Finally, the specification fails to describe any sort of new technology (computer, database, sever), and claimed system, method, and apparatus are not directed to a specific improvement to computer functionality/technology.  Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.

Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson et al. (US 2018/0330385 A1).
As per independent Claims 1 and 11
receiving, using a communication device, a log in request from at least one employee device (See at least Figs.8-9);  10
receiving, using the communication device, employee data associated with at least one employee from the at least one employee device (See at least Fig. 4, and Claim 2) 10; 
validating, using a processing device, the employee data by using data retrieved from one or more databases, wherein the one or more databases comprises at least one of government verified databases, educational institution databases, and  15medical databases (See at least Fig. 4, Para 0038, and Claims 2-3)10;
and storing, using a storage device, the employee data in an employee database based on the validating (See at least Fig. 4, and Claim 3-4)10.  
As per Claims 2 and 12, Johnson discloses wherein the employee data comprises one or more of personal details, professional details, and miscellaneous details associated with the at least one 20employee (See at least Abstract, Para 0219-0220, and Claims 2-3)10. 
As per Claims 3 and 13, Johnson discloses wherein the validating further comprising: retrieving, using the storage device, at least one relevant data associated with the at least one employee from the one or more databases; and comparing, using the processing device, the at least one relevant data with the 25employee data to determine at least one of a match and a discrepancy (See at least Figs.3-4, Para 0029, 0043, and Claims 2-3).  
As per Claims 4 and 14, Johnson discloses transmitting, using the communication device, an alert notification to at least one administrator device if the discrepancy is determined (See at least Fig.3 (305), Para 0029, 0033, 0041, 0180-0181; Claim 3).  
As per Claims 5 and 15, Johnson discloses receiving, using the communication device, a search query from at least one 30accessing device to access the employee data; retrieving, using the storage device, the employee data from the employee database based on the search query; and transmitting, using the 
35As per Claims 6 and 16, Johnson discloses storing, using the storage device, the employee data on blockchain based on the validating (See at least Fig.4; Para 0007, 0031, 0041, 0048; and Claims 4, 10, and 11).  
As per Claims 7 and 17, Johnson discloses receiving, using the communication device, a search query from at least one accessing device to access the employee data; retrieving, using the storage device, the employee data from the blockchain based on the search query; and transmitting, using the communication device, the employee data to the at 10least one accessing device (See at least Fig.4; Para 0007, 0031, 0041, 0048; and Claims 4, 10, and 11).  
As per Claims 8 and 18, Johnson discloses receiving, using the communication device, an updated employee data associated with the at least one employee from the at least one employee device; validating, using the processing device, the updated employee data by using 15data retrieved from the one or more databases; and updating, using the processing device, the employee database with the updated employee data based on the validating (See at least Fig.4, Para 0061, 0189-01933; and Claims 2-3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson in view of Sergott et al. (US 2019/0318317 A1).
As per Claims 9 and 19, while Johnson does discloses at least one of: analyzing, using the processing device, the employee data stored in the 20database (See at least Para 0028-0029, 0033-0035, 0044, and 0052 - Data Analytics); Johnson fails to expressly disclose generating, using the processing device, insights based on the analyzing; and transmitting, using the communication device, the insights to at least one administrator device.
The analogous art of Sergott discloses analyzing, using the processing device, the employee data stored in the 20database; generating, using the processing device, insights based on the analyzing; and transmitting, using the communication device, the insights to at least one administrator device (See at least Para 0043).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included analyzing, using the processing device, the employee data stored in the 20database; generating, using the processing device, insights based on the analyzing; and transmitting, using the communication device, the insights to at least one administrator device, as disclosed by Sergott in the system disclosed by Johnson  for the advantage of providing a method/ system of facilitating management of employee data, with the ability to increase efficiency and effectiveness of the data management by incorporating various feedback measures based on the data analytics (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
As per Claims 10 and 20, Sergott discloses wherein the insights comprise at least one of a cost per hire 25(CPH), a cost of turnover, a time to fill up a position, and an HR expense factor (See at least Para 0043).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 16, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629